Title: To Thomas Jefferson from Edward Savage, 1 March 1802
From: Savage, Edward
To: Jefferson, Thomas


          
            Sir
            New York March 1 1802
          
          I have just Return’d from Boston and found your Esteem’d favour of Janury 10 the Picture Fraimes Shall be Done as Soone as time will admit of. if you have the Prints, with you and Could have them Rold in a Small Role and then Put into a Small Box which would just Admit of the Role, and Send them to me by Some Person Comming on in the Stage or Some Vessel Bound to this City: I will have them put up in the Best manner I Possably Can. any Person will find it very Difficult to put those Large Prints into the Fraimes to keep a flat Surface, they are very apt to be pucker’d at the Corners.
          I am Sir with Great Esteem your Humble Sert
          
            Edward Savage
          
          
            N.B. if you Send the Prints Please to Direct them to E. Savage No 80 Greenwich Street N. York.
          
        